 

 

 

i USDC SDNY
| DOC SMENT
| ELECTRGONICALI3

a

i
j

      

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK —
Be eee eee eee eee x 2 4 2026
UNITED STATES OF AMERICA, ; eee
-against- ORDER
JARED SEARLES, 19 Crim. 381 (GBD)
Defendant. :
wseeeeeweee eee eee ew we we ew ew ew ew ewe et we ee ee ew ww x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from February 25, 2020 to April 1, 2020 at 10:00 am.

Dated: New York, New York

February 24, 2020
SO ORDERED.

Yaray B. Dod
GEPRGEB. DANIELS

United States District Judge

 

 

 
